•,. AO 470 (Rev. 12/03) Order of Temporary Detention

                                                                                                                       FILED
                                          UNITED STATES DISTRICT COUR'ti~tri~;~;~i~!"~~~~
                                                                     District of


           UNITED STATES OF AMERICA


                               V.



                 KELLY L. GROTTJNDS                                            Case Number: 20-10007-01-EFM
                           Defendant




Upon motion of the                           Government        , it is ORDERED that a
                                 -----------------------------
detention hearing is set for ----=-
                                  ff-/ ___.
                                       7 ._,./_/l)
                                                _ _ _ _ *at _ _ _ _ _ _l_:3_0_P._M_._ _ _ _ __
                                                       Date                                                           Time

before   _______u_1-1_YLC_+£_\_-_G~,· 6t:vfe_
                                            ,, u. s. MAGISTRATE 1uDGE
                                                                     Name 'ofJudicial Officer

                                                                WICHITA, KANSAS
                                                               Location ofJudicial Officer

Pending this hearing, the defendant shall be held in custody by (the United States marshal) (

                                       ) and produced for the hearing.
------------------------------------
              Other Custodial Official




Date:
        --------------------




*If not held immediately upon defendant's first appearance, the hearing may be continued for up to three days upon motion of the Government, or up to five
days upon motion of the defendant. 18 U.S.C. § 3142(f)(2).
A hearing is required whenever the conditions set forth in 18 U.S.C. § 3 l 42(f) are present. Subsection (I) sets forth the grounds that may be asserted only
by the attorney for the Government; subsection (2) states that a hearing is mandated upon the motion of the attorney for the Government or upon the judicial
officer's own motion if there is a serious risk that the defendant (a) will flee or (b) will obstruct or attempt to obstruct justice, or threaten, injure, or
intimidate, or attempt to threaten, injure, or intimidate a prospective witness or juror.
